Citation Nr: 1732999	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-28 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUE

Entitlement to a rating in excess of 10 percent for a left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a
September 2015 rating decision of the Regional Office (RO) in Detroit, Michigan.

In May 2016, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


FINDING OF FACT

The Veteran's left wrist disability has been manifested by painful motion, dorsiflexion from 0 to 5 degrees, and palmar flexion from 0 to 5 degrees.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for the left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

      Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Left Wrist Disability

Ratings for wrist limitation of motion are governed by Diagnostic Codes 5214 and 5215.  The maximum rating for limited motion of either wrist is 10 percent.  In order to warrant a rating in excess of 10 percent, the evidence would have to show ankylosis, i.e., complete fixation of the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

The Veteran's left wrist is his minor wrist, per his testimony that he is right handed.
Unfavorable ankylosis (in any degree of palmar flexion or with ulnar or radial deviation) warrants a 40 percent rating for the minor wrist.  In any other degree except favorable, a 30 percent rating is warranted in the minor wrist.  Favorable ankylosis (in 20 degrees to 30 degrees of dorsiflexion) warrants a 20 percent rating for the minor wrist.  Extremely unfavorable ankylosis will be rated as loss of use of the hand under Diagnostic Code 5125. See 38 C.F.R. § 4.71a, Diagnostic Code 5014. 

At his May 2017 hearing, the Veteran contended that his wrist was "frozen" in position, and that he has had continual pain in his wrist since he broke it while in service.  The Veteran was granted an additional 60 days after his hearing to procure a private medical examination in order to document the current severity of the his left wrist.



The Veteran submitted a private examination report to VA in June 2017 and waived initial consideration by the RO.  The report reveals dorsiflexion of the left wrist measured from 0 to 5 degrees and palmar flexion measured from 0 to 5 degrees; radial deviation and ulnar deviation were not measured.  The right wrist was also not measured.  There was evidence of painful motion and additional limitation following repetitive motion.  Muscle strength on wrist flexion and extension was rated at 3/5 (active movement against full resistance).  Of particular significance, ankylosis was not diagnosed. 

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible when assessing joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

The seminal question in this case (if a higher rating is warranted), is whether the Veteran currently has ankylosis, because all higher ratings contemplate a presence of ankylosis.  The private examination found that the Veteran had 0 to 5 degree of motion for both dorsiflexion and palmar flexion of the left wrist, indicating that ankylosis was not present.  Indeed, the private examiner did not test radial, ulnar deviation, or the unaffected right wrist.  However, there is no prejudice to the Veteran because ankylosis and even a limited range of motion are mutually exclusive.  Thus, the Board finds that a remand for additional range of motion testing for the Veteran's left hand disability would only delay resolution of this appeal with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).



The Board finds that the Veteran's private examination was adequate to gather an accurate assessment of his current disability.  In sum, the type and degree of impairment resulting from the left wrist disability are fully encompassed by the 10 percent rating already assigned.  The criteria for a higher rating are not more nearly approximated than those for the 10 percent rating. 

While the Board understands the Veteran's central concern that he has a painful disability which can limit the use of his left wrist, it is important for the Veteran to also understand that, without some impairment associated with the wrist there would be no basis for the current 10 percent rating.  Without consideration of the problems he has cited and the pain, the current 10 percent evaluation could not be justified. 

For these reasons, the Board finds that the weight of the evidence is against the assignment of a schedular rating in excess of 10 percent for a left wrist disability.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

      Extraschedular Consideration

The transcript of the May 2016 Board hearing reveals that the Veteran's representative brought up the question of whether the Veteran may be entitled to and extraschedular rating and/or special monthly compensation (SMC) in view of the pain and debility experienced.  

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected left wrist disability is manifested by signs and symptoms such as pain, weakness, and fatigability, which impairs his ability to lift and manipulate objects.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the wrist provide disability ratings on the basis of limited motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the wrist inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

 		Consideration of Special Monthly Compensation

With regard to (SMC), the Veteran is currently not in receipt of any level of SMC.  The evidence demonstrates that he does not have such impairment due to service-connected disabilities as approximates loss of use of either upper extremity.  38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350 (a), (c), (d), (e).  He has also not been found to be housebound or in need of the aid and attendance of another.  38 U.S.C. § 1114 (l), (s), (r) 38 CFR § 3.350 (b), (i), (h).  His combined disability rating during the period of the rating claim on appeal is 20 percent, and he has no single disability rated at higher than 30 percent.  38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i).  Under the circumstances here, the Board concludes that SMC is unwarranted.


ORDER
      
      The appeal is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


